IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )
)

)

V. ) Case ID No.: 1901004727

)

)

DONAVAN R. MCGRIFF, )
)

Defendant. )

ORDER

AND NOW TO WIT, this 24" day of October 2019, upon consideration of
Defendant Donavan McGriff’s (“Defendant”) Motion for Modification of Sentence,
the sentence imposed upon Defendant, and the record in this case, it appears to the
Court that:

1. On May 28, 2019, Defendant pled guilty to Possession of a Firearm by
a Person Prohibited (Class C Felony) and was sentenced to fifteen years at Level V,
suspended after five years at Level V, for transitioning levels of supervision. Five
years represented the minimum mandatory sentence pursuant to Title 11 Del. C. §
1448(e).

D, On July 31, 2019, Defendant asked this Court to modify his Level V

sentence under Rule 35(b).' In support of his Motion, Defendant states the following

 

' See Defendant’s Motion for Modification of Sentence, State of Delaware v. Donavan R
grounds for relief: (1) “education” — Defendant was attending Wilmington
University at the time of his sentence and subsequent incarceration and wishes to
acquire his M.B.A, and (2) “criminal history” — Defendant argues that his prior
felony Robbery 2" conviction? was “insignificant” where eight years have passed
since the date of that conviction and his present sentence.’

3. The sentence in Defendant’s case was imposed pursuant to a Plea
Agreement between the State and Defendant.* After an appropriate colloquy, the
Court addressed Defendant in open court pursuant to Superior Court Criminal Rule
11(c)(1) and determined that he understood the nature of the charge to which the
plea was offered, and the maximum statutory penalties. Defendant fully

acknowledged in open court that the range of possible penalties included the

sentence that was imposed by the Court in this case, including the minimum

 

McGriff, Crim. ID No. 1901004727, D.I. 13 (July 31, 2019) [hereinafter “Defendant’s Motion”).
2 See Sentencing Calendar: Defendant Sentenced, State of Delaware v. Donavan R McGriff,
Crim. ID No. 1103009909, D.I. 17 (Jan. 20, 2012) (On January 20, 2012, Defendant was
convicted on two counts of Robbery 2"4 and one count of Conspiracy 2"4, where Defendant was
sentenced to five years at Level V, suspended for five years Level IV Home Confinement,
suspended after six months Level IV Home Confinement for two years Level III, held at Level
III until space is available at Level IV Home Confinement, two times — once for each count of
Robbery 2", and was sentenced for two years at Level V suspended for one year Level III, for
the one count of Conspiracy 2"),

3 See Defendant’s Motion at J 3-5.

4 See Final Case Review: Defendant Pled Guilty/ Sentenced, State of Delaware v. Donavan R
McGriff, Crim. ID No. 1901004727, D.I. 8 (May 28, 2019) (State and Defendant agree/d] to
recommend sentence terms of: fifteen years at Level V, suspended after five years for one year at
Level IV DOC discretion, suspended after six months for one year at Level III probation) (where
Defendant acknowledged that he was “subject to 5 years minimum mandatory ate Level 5
pursuant to 11 Del. C. § 1448(e).”).
mandatory sentence of five years.°

4. Under Superior Court Criminal Rule 35(b), the Court may reduce a
sentence of imprisonment on a motion made within ninety days after the sentence is
imposed.° While Defendant’s motion is not procedurally barred, it is nonetheless
denied. Rule 35(b) provides no authority for a reduction or suspension of the
mandatory portion of a substantive statutory minimum sentence.’

5. Defendant argues that the minimum mandatory sentence should have
been three years instead of five years at Level V.® The State clarified that Defendant
is a person prohibited based on a prior violent felony conviction that occurred on
January 2, 2012, for Robbery Second Degree.’ This Court agrees that where he was
arrested on January 8, 2019 for these charges to which he pled guilty, Defendant’s
prior violent felony conviction fell within ten years, and is a person prohibited
subject to the five year minimum mandatory sentence under 11 Del. C. §
1448(e)(1)(b).

6. Defendant further requests that this Court defer on ruling on

Defendant’s Motion until Defendant is able to obtain successful participation in a

 

> See Final Case Review: Defendant Pled Guilty/ Sentenced, State of Delaware v. Donavan R
McGriff, Crim. ID No. 1901004727, D.I. 8 (May 28, 2019).

6 SUPER. CT. CRIM. R. 35(b).

7 State v. Sturgis, 947 A.2d 1087, 1092 (Del. 2008).

8 Defendant’s Motion at 7 5.

° See State’s Response to Defendant’s Motion for Modification of Sentence, State of Delaware v.
Donavan R McGriff, Crim. ID No. 1901004727, D.I. 15 (Oct. 24, 2019).

3
“DOC Approved Program,”’® requesting further that upon successful completion of
a program, that this Court reduce Defendant’s Level V time by two years for Level
IV DOC Discretion.'! For the reasons stated, a deferred a ruling will not change the
outcome where the Court imposed the most lenient sentence under Delaware law.
As such, the sentence is appropriate for all the reasons stated at the time of

sentencing.

IT IS SO ORDERED that Defendant’s Motion for Reduction/Modification

 
 

 

of Sentence is DENIED. Zi J 7
ve
Mivian L. Medinilla \
Judge
ff
Jf
oc: Prothonotary y,
cc: Defendant Jo

Department of Justice
Office of Defense Services
Investigative Services Office

 

10 Defendant’s Motion at 9.
'l Defendant’s Motion at § 10.